


110 HR 1165 IH: SAFE Drug Act
U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1165
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  establish additional authorities to ensure the safe and effective use of drugs,
		  to establish whistleblower protections for certain individuals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Swift Approval, Full Evaluation Drug
			 Act or the SAFE
			 Drug Act.
		2.Postmarket studies
			 regarding drug safety; postmarket labeling changes
			(a)Postmarket
			 orders regarding studiesChapter V of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 351 et seq.) is amended by inserting after section 505B
			 the following section:
				
					505C.Postmarket
				studies regarding drug safety
						(a)Postmarket
				ordersWithin 30 days after
				receiving evidence of a significant issue regarding the safety or lack of
				effectiveness of an approved drug, including reports of adverse events, studies
				conducted or reports released by the Food and Drug Administration, the National
				Institutes of Health, the Agency for Healthcare Research and Quality, or
				another relevant agency, actions or reports by regulatory agencies in foreign
				countries, or studies or case reports published in scientific or academic
				journals, the Secretary, after providing public notice of the significant
				safety or effectiveness issue, may order the holder of the approved application
				to conduct a study or studies to address the issues involved. Each such notice
				and order shall be published in the Federal Register.
						(b)Restrictions on
				use
							(1)In
				generalAn order under subsection (a) with respect to an approved
				drug may, during the period in which the study involved is conducted, establish
				restrictions on the distribution or use of the drug if the Secretary determines
				that such restrictions are necessary to ensure the safe and effective use of
				the drug during such period.
							(2)Certain
				authoritiesRestrictions that
				may be established by the Secretary under paragraph (1) with respect to a drug
				include the following:
								(A)Restricting distribution to certain
				facilities or physicians with special training or experience.
								(B)Conditioning
				distribution on the performance of specified medical procedures.
								(C)Restricting
				direct-to-consumer advertisements for the drug.
								(3)TerminationThe Secretary may, on the basis of the
				results of a study ordered pursuant to subsection (a) or other evidence,
				continue the restrictions under paragraph (1), terminate restrictions
				established, or establish different restrictions, as necessary to ensure the
				safe use of the drug. The Secretary shall notify the sponsor of the decision to
				extend, terminate, or change the restrictions no later than 30 days after the
				date on which the results of the study involved are submitted to the
				Secretary.
							(c)DefinitionFor
				purposes of this section, the term approved drug means a drug for
				which an approved application under section 505 is in effect or for which a
				biologics license under section 351 of the Public Health Service Act is in
				effect.
						.
			(b)New drug
			 applications; postmarket studies pursuant to accelerated
			 approvalSection 505 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 355) is amended by adding at the end the following
			 subsection:
				
					(o)(1)The Secretary shall
				amend subpart H of part 314 of title 21, Code of Federal Regulations, to
				establish the following policies:
							(A)As a condition of the approval under
				such subpart of a new drug on or after the date of the enactment of the
				SAFE Drug Act, the Secretary
				shall require that one or more postmarket studies of the drug be
				conducted.
							(B)The Secretary may not approve the
				application involved unless—
								(i)the sponsor has submitted to the
				Secretary the protocols for each such study;
								(ii)the Secretary has approved the
				protocols; and
								(iii)the Secretary and the sponsor have agreed
				on a timeframe, including designated milestones, for the prompt completion of
				the study, which timeframe assumes due diligence by the sponsor in conducting
				the study.
								(C)The Secretary shall require that, after the
				application is approved under such subpart and the drug enters commercial
				distribution, the drug be marketed in accordance with the following:
								(i)The distribution and use of the drug shall
				be restricted in accordance with such subpart.
								(ii)Until the Secretary determines that the
				sponsor has fulfilled its commitments under subparagraphs (A) and (B), the
				labeling of the drug shall bear—
									(I)a statement that the Food and Drug
				Administration is requiring a study or studies to confirm the safety and
				effectiveness of the drug; and
									(II)a
				statement providing a clear and concise summary of the outstanding issues or
				questions to be addressed in such required studies.
									(iii)Until the Secretary determines that the
				sponsor has fulfilled its commitments under subparagraphs (A) and (B), the
				labeling of the drug shall bear a statement providing as follows: This
				product received conditional approval from the FDA under its accelerated
				approval process. It will not receive full approval until completion of further
				testing to confirm safety and/or efficacy. For further information please
				contact your physician..
								(iv)Direct-to-consumer advertisements for the
				drug shall be restricted until—
									(I)the
				Secretary determines that the sponsor has fulfilled its commitments under
				subparagraphs (A) and (B); and
									(II)the drug has been approved under such
				part 314 independently of subpart H of such part.
									(2)The Secretary shall amend part 314 of title
				21, Code of Federal Regulations, to establish the following policies regarding
				postmarket studies that, on or after the date of the enactment of the
				SAFE Drug Act, are required
				pursuant to approval of a new drug under subpart H of such part or under
				section 506(b)(2) of this Act:
							(A)If
				a required study is not completed by two years after the date on which the new
				drug was so approved, the Secretary shall, promptly after the expiration of
				such period, convene a public meeting of the appropriate advisory committee to
				review the progress of the study. Such review shall include the assessment of
				compliance with the timeframe for prompt completion of the study as agreed to
				by the company and the Secretary under paragraph (1)(B)(iii) or under section
				506(b)(2) (as the case may be), the quality of study conduct, rates of
				enrollment overall and by institution, the barriers to progress, and whether
				the sponsor is acting with due diligence. At the meeting, the advisory
				committee shall determine whether it is in the best interest of the public to
				allow the sponsor to continue marketing the drug until the study is completed
				or whether it is in the best interest of the public to suspend the commercial
				marketing of the drug until the study is completed.
							(B)If
				the drug was approved on the basis of animal efficacy data because human
				efficacy studies are not ethical or feasible, the holder of the approved
				application shall conduct studies when ethical and feasible to verify and
				describe clinical benefit and to assess the product’s safety and
				effectiveness.
							(C)If
				the results of a completed study that was so required are inconclusive or the
				risk-to-benefit profile cannot be positively established, the Secretary shall
				withdraw the product for commercial distribution. If a required study is not
				completed by five years after the date of approval, the results of the study
				are presumed to be inconclusive. The product may only be made available to a
				patient who—
								(i)according to a health care professional has
				previously benefitted from the product; and
								(ii)has signed a statement of informed
				consent that—
									(I)states that the patient has received
				notice from the sponsor that the results of completed studies on the product
				have proven to be inconclusive or the risk-to-benefit profile cannot be
				positively established; and
									(II)identifies the risks of continuing the
				product.
									Otherwise the product shall be
				unavailable except in a research setting until the product can meet the same
				standard of safety and effectiveness that exists for full
				approval..
			(c)Enforcement
			 regarding postmarket studies
				(1)MisbrandingSection
			 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by
			 adding at the end the following:
					
						(y)If it is a drug with respect to which
				there is a failure to comply with a requirement under section 505(o)(1), an
				order under section 505C, or a requirement under section
				506(b)(2).
						.
				(2)Civil
			 penaltiesSection 303 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding at
			 the end the following:
					
						(g)(1)(A)Any person who violates
				section 301(a), 301(b), or 301(c) by reason of section 502(y) shall be subject
				to a civil penalty of not more than 100 percent of the gross profits received
				by the sponsor from sales of the drug, or $1,000,000, whichever is greater,
				subject to subparagraph (B).
								(B)If any harm to a consumer occurs as a
				result of a violation referred to in subparagraph (A), the person involved may
				be subject to a civil penalty of not more than an amount equal to 300 percent
				of the gross profits received by the person, or $3,000,000, whichever is
				greater.
								(2)Any person who fails to act with due
				diligence to complete a postmarket study required under section 506(b)(2), or
				under subpart H of part 314 of title 21, Code of Federal Regulations, shall be
				subject to a civil penalty of not more than the amount that applies under
				subparagraph (A) or subparagraph (B) of paragraph (1) (as the case may be) for
				a violation referred to in such paragraph. The Secretary shall by regulation
				define the term due diligence for purposes of this
				paragraph.
							(3)The provisions of paragraphs (3)
				through (5) of subsection (f) apply to a civil penalty under subparagraph (A)
				or (B) of paragraph (1) or under paragraph (2) to the same extent and in the
				same manner as such provisions apply to a civil penalty under paragraph (1) or
				(2) of such
				subsection.
							.
				(d)Postmarket
			 labeling changesSection 502 of the Federal Food, Drug, and
			 Cosmetic Act, as amended by subsection (c)(1) of this section, is amended by
			 adding at the end the following:
				
					(z)If it is a drug and the manufacturer of the
				drug or product fails to make changes to a product’s labeling in compliance
				with an order of the Secretary, issued on the basis of clinical evidence
				(including studies submitted to the Secretary, an analysis of adverse events
				reports, studies conducted or reports released by the Food and Drug
				Administration, the National Institutes of Health, the Agency for Healthcare
				Research and Quality, or another relevant agency, actions or reports by
				regulatory agencies in foreign countries, or studies published in scientific or
				academic journals), that the labeling of the drug be modified to include
				specific wording required by the Secretary to ensure the safe and effective use
				of the
				drug.
					.
			(e)Rule of
			 construction regarding certain pediatric studiesThe amendments
			 made by this section establish authorities in addition to, and not in lieu
			 of—
				(1)the program under
			 section 505A of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a);
			 and
				(2)authorities under
			 section 505B of such Act (21 U.S.C. 355b).
				3.Whistleblower
			 protections
			(a)ProhibitionIt shall be unlawful for any person to
			 discharge, demote, suspend, reprimand, investigate, or take or fail to take any
			 other personnel action that in any manner discriminates against any covered
			 individual, or in any other manner discriminate against any covered individual
			 (including by a denial, suspension, or revocation of a security clearance or by
			 any other security access determination, or by denial of award of a Federal
			 contract or subcontract), or to threaten or recommend the discharge, demotion,
			 suspension, reprimand, investigation, other personnel action (or rejection of
			 such action) that in any manner discriminates against any covered individual,
			 or other manner of discrimination if such action, discrimination, or
			 recommendation is due, in whole or in part, to any lawful act done, perceived
			 to have been done, or intended to be done by the covered individual—
				(1)to provide information, cause information
			 to be provided, or otherwise assist in an investigation or proceeding regarding
			 any conduct which the covered individual reasonably believes constitutes
			 evidence of a violation of any law, rule, or regulation, a substantial and
			 specific threat to public health or safety, an abuse of authority, fraud,
			 waste, or mismanagement of public funds, censorship, distortion, or suppression
			 of scientific information, research, or analysis, or the willful disclosure of
			 false, misleading, or incomplete scientific information, if the information or
			 assistance is provided to or the investigation or proceeding is conducted
			 by—
					(A)a Federal, State, or local regulatory or
			 law enforcement agency (including an office of Inspector General under the
			 Inspector General Act of 1978);
					(B)any Member of
			 Congress, any committee of Congress, or the Government Accountability
			 Office;
					(C)any person with
			 supervisory or managerial authority over the covered individual (or any other
			 person who has the authority to investigate, discover, or terminate
			 misconduct); or
					(D)a potential witness to or other person
			 affected by or aware of the conduct described in this section who has the
			 authority to investigate, discover, or terminate misconduct;
					(2)to file, cause to be filed, testify,
			 participate in, or otherwise assist in a proceeding or action filed or about to
			 be filed relating to an alleged violation of any law, rule, or regulation;
			 or
				(3)to refuse to
			 violate or assist in the violation of any law, rule, or regulation.
				(b)Enforcement
			 action
				(1)In
			 generalA covered individual
			 who alleges discharge or other discrimination by any person in violation of
			 subsection (a) may seek relief under paragraph (3) by—
					(A)filing a complaint with the Secretary of
			 Labor; or
					(B)if the Secretary
			 has not issued a final decision within 180 days after the filing of the
			 complaint and there is no showing that such delay is due to the bad faith of
			 the claimant, bringing an action at law or equity for de novo review in the
			 appropriate district court of the United States, which shall have jurisdiction
			 over such an action without regard to the amount in controversy.
					(2)Procedure
					(A)In
			 generalAn action under
			 paragraph (1)(A) shall be governed under the rules and procedures set forth in
			 section 42121(b) of title 49, United States Code.
					(B)ExceptionNotification
			 made under section 42121(b)(1) of title 49, United States Code, shall be
			 made—
						(i)to the person named in the complaint;
			 and
						(ii)to
			 the person’s employer.
						(C)Burdens of
			 proofAn action brought under
			 paragraph (1)(B) shall be governed by the legal burdens of proof set forth in
			 section 42121(b) of title 49, United States Code.
					(D)Statute of
			 limitationsAn action under
			 paragraph (1) shall be commenced not later than 6 years after the date on which
			 the violation occurs.
					(3)Remedies
					(A)In
			 generalA covered individual prevailing in any action under this
			 subsection shall be entitled to all relief appropriate to make the covered
			 individual whole.
					(B)DamagesRelief
			 for any action under this subsection shall include—
						(i)reinstatement with
			 the same seniority status and employment grade or pay level (or the equivalent)
			 that the covered individual would have had, but for the discrimination;
						(ii)compensatory
			 damages, including the amount of any back pay, with interest;
						(iii)compensation for
			 any special damages sustained as a result of the discrimination, including
			 litigation costs, expert witness fees, and reasonable attorney fees; and
						(iv)punitive damages
			 in an amount not to exceed the greater of 3 times the amount of any monetary
			 damages awarded under this section (apart from this paragraph) or
			 $5,000,000.
						(c)Criminal
			 penalties
				(1)In
			 generalAny person who violates subsection (a) shall be fined
			 under title 18 of the United States Code, imprisoned not more than 10 years, or
			 both.
				(2)Reporting
			 requirementsThe Attorney General of the United States shall
			 (based on such periodic reports and other information from the Department of
			 Labor as the Attorney General may require) submit to the Congress an annual
			 report on the enforcement of paragraph (1). Each such report shall—
					(A)identify each case
			 in which formal charges under paragraph (1) were brought;
					(B)describe the
			 status or disposition of each such case; and
					(C)in any action
			 under subsection (b) in which the covered individual was the prevailing party
			 or the substantially prevailing party, indicate whether or not any formal
			 charges under paragraph (1) have been brought and, if not, the reasons
			 therefor.
					(d)Rights retained
			 by covered individualNothing
			 in this section shall be deemed to diminish the rights, privileges, or remedies
			 of any covered individual under any Federal or State law, or under any
			 collective bargaining agreement. The rights and remedies in this section may
			 not be waived by any agreement, policy, form, or condition of
			 employment.
			(e)NotificationThe provisions of this section shall be
			 prominently posted in any place of employment to which this section
			 applies.
			(f)DefinitionsFor
			 purposes of this section:
				(1)The term covered individual
			 means an employee or a contractor or subcontractor of the Food and Drug
			 Administration.
				(2)The term
			 lawful means not specifically prohibited by law.
				4.Right to
			 publishSubchapter E of
			 chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb et
			 seq.) is amended by adding at the end the following section:
			
				565.Right to
				publishOfficers and employees
				of the Food and Drug Administration, and individuals sponsored by such
				Administration, may publish in peer-reviewed journals and other scientific
				publications, and make oral presentations at professional society meetings and
				other meetings of their peers, unless publication or presentation of the data
				is subject to Federal export control or national security laws or regulations,
				or is proprietary information. The right to publish or present such data cannot
				be waived by any agreement, policy, form, or condition of
				employment.
				.
		5.Providing FDA
			 advisory committees with complete informationSubchapter E of chapter V of the Federal
			 Food, Drug, and Cosmetic Act, as amended by section 4 of this Act, is amended
			 by adding at the end the following section:
			
				566.Providing
				advisory committees with complete information
					(a)In
				generalIn conjunction with
				any hearing of an advisory committee of the Food and Drug Administration, the
				Secretary shall, at the request of any officer or employee of the
				Administration whose employment duties relate to the topic of the hearing,
				allow the officer or employee a reasonable amount of time to present to the
				advisory committee information on such topic.
					(b)Timing of
				presentationAn advisory committee shall provide a period of time
				to an officer or employee for a presentation under subsection (a) that is
				separate from the period of time allotted to the public for the hearing
				involved.
					.
		6.Preserving
			 scientific integritySubchapter E of chapter V of the Federal
			 Food, Drug, and Cosmetic Act, as amended by section 5 of this Act, is amended
			 by adding at the end the following section:
			
				567.Preserving
				scientific integrity
					(a)ProhibitionAn officer or employee of the Food and Drug
				Administration shall not direct any other officer or employee of the
				Administration—
						(1)to censor,
				distort, or suppress any scientific research, analysis, opinion, or
				recommendation; or
						(2)to willfully
				disclose scientific information that is false, misleading, or
				incomplete.
						(b)Appropriate
				disciplinary actionThe Secretary shall subject any officer or
				employee who violates subsection (a) to appropriate disciplinary action (which
				may include dismissal).
					(c)Reporting by
				IGNot less than 1 year after the date of the enactment of this
				section, and annually thereafter, the Inspector General of the Department of
				Health and Human Services shall submit a report to the Congress—
						(1)identifying each
				disciplinary action under subsection (b) during the preceding 12 months;
				and
						(2)describing the
				circumstances of each such disciplinary
				action.
						.
		7.Transparency of
			 approval decisionsSection 505
			 of the Federal Food, Drug, and Cosmetic Act, as amended by section 2(b) of this
			 Act, is further amended by adding at the end the following:
			
				(p)Transparency of
				approval decisions
					(1)Summary
				statementNot later than 48
				hours after the approval of an application filed under subsection (b) or (j),
				the Secretary shall publish a summary statement of the scientific basis for
				such approval and how the final decision balanced the risks and
				benefits.
					(2)ContentsA
				summary statement under paragraph (1) shall be dated and shall include the
				following:
						(A)A summary of the factual, scientific, and
				related issues considered during the approval process, including—
							(i)an
				explanation of the risks and the benefits of the drug involved; and
							(ii)the scientific
				rationale for the final decision.
							(B)Identification by
				name of each officer or employee of the Food and Drug Administration who
				participated in the decision to approve the application.
						(C)A description
				of—
							(i)any significant
				controversy or difference of opinion between two or more officers or employees
				described in subparagraph (B) relating to the decision to approve the
				application; and
							(ii)the resolution of
				each such controversy or difference of opinion.
							(3)Dissenting and
				other viewsAny officer or employee of the Food and Drug
				Administration who participates in the decision to approve an application filed
				under subsection (b) or (j) may submit a statement of views on the matter for
				inclusion in the applicable summary statement. Upon receipt of such a statement
				of views, the Secretary shall attach the statement of views, without
				alteration, as an addendum to the summary statement.
					(4)Subsequent
				changesAfter publication of a summary statement under this
				subsection, the Secretary—
						(A)shall not alter
				the text of the summary statement; and
						(B)may prepare a
				description of changes to the summary statement in a separate document and
				attach the document as an addendum to the summary statement.
						(5)Confidential
				informationThis subsection does not authorize the disclosure of
				any trade secret or privileged or confidential commercial or financial
				information described in section 552(b)(4) of title 5, United States Code,
				unless the Secretary determines that such disclosure is necessary to protect
				the public
				health.
					.
		8.Biennial reports
			 on approved applications supported by non-inferiority studiesSection 505 of the Federal Food, Drug, and
			 Cosmetic Act, as amended by section 7 of this Act, is amended by adding at the
			 end the following subsection:
			
				(q)Biennial reports
				on approved applications supported by non-inferiority studiesThe Secretary shall submit to the Congress
				biennial reports on approved applications under subsection (b) (including
				supplemental applications) that have been supported by data from one or more
				non-inferiority studies. For each such application, the report shall include
				the following information:
					(1)The name of the
				drug listed in application.
					(2)The name of the
				sponsor.
					(3)The date of the
				approval.
					(4)The name of each
				drug used as an active control in the non-inferiority studies used to support
				the application.
					(5)The indication
				studied.
					(6)The primary and secondary endpoints of the
				non-inferiority studies.
					(7)The margins used
				in such studies.
					(8)The explanation
				required by section 314.l26(b)(2)(iv) of title 21, Code of Federal Regulations,
				as to why the drugs should be considered effective in the
				study.
					.
		9.Biannual reports
			 regarding postmarket studiesSection 505 of the Federal Food, Drug, and
			 Cosmetic Act, as amended by section 8 of this Act, is amended by adding at the
			 end the following subsection:
			
				(r)Biannual reports
				regarding postmarket studiesThe Secretary shall submit to the Congress
				biannual reports that provide the following information:
					(1)The number of enforcement actions taken to
				ensure that sponsors are complying with the requirements to complete
				postmarketing studies under subsection (o) and sections 505C and 506(b)(2),
				together with a description of each such action.
					(2)The measures taken
				by the Secretary to establish a system to ensure effective monitoring of the
				status of all such postmarketing studies, together with a description of the
				status of that system.
					(3)The measures taken by the Secretary to
				develop a system to track information about ongoing postmarketing safety
				issues, together with a description of the status of that
				system.
					.
		
